Case 5:20-cv-00059-SMH-MLH Document 11 Filed 08/13/20 Page 1 of 2 PageID #: 45



                          UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION

 BRENDAN D. BOHANNAN                                 CIVIL ACTION NO. 20-59-P

 VERSUS                                              CHIEF JUDGE HICKS

 KEITH JONES, ET AL.                                 MAGISTRATE JUDGE HORNSBY

                                         JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, including written

 objections filed by Plaintiff, and determining that the findings are correct under the

 applicable law;

         IT IS ORDERED that Plaintiff’s civil rights claims seeking monetary damages

 and injunctive and declaratory relief for his allegedly unconstitutional parole revocation

 and sentence be DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C.

 § 1915(e) until such time as the Heck conditions are met. IT IS FURTHER ORDERED

 that Plaintiff’s request for habeas relief be DISMISSED WITHOUT PREJUDICE for

 failure to exhaust state court remedies.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability
Case 5:20-cv-00059-SMH-MLH Document 11 Filed 08/13/20 Page 2 of 2 PageID #: 46



 because the applicant has not made a substantial showing of the denial of a constitutional

 right.

          THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

 13th day of August, 2020.




                                          _____________________________________
                                           CHIEF JUDGE S. MAURICE HICKS, JR.
                                           UNITED STATES DISTRICT COURT
